Citation Nr: 1641030	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1989, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service medical records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A review of the claims file shows that the Veteran has submitted statements indicating that he receives treatment for asthma at the Newnan, Georgia, VA clinic, and that at the April 2016 hearing, he testified that he is receiving treatment for asthma from both private and VA medical professionals.  He also indicated that he has been prescribed an inhaler by a private physician, and that his asthma has worsened, with him experiencing several asthma attacks while driving.  However, a review of the claims file shows that VA has not obtained the Veteran's outstanding VA treatment records.  Accordingly, remand of this claim is required to obtain outstanding relevant VA treatment records, and to allow the Veteran to submit a release authorization form for any outstanding private treatment records.

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  McLendon v. Nicholson,  20 Vet. App. 79 (2006).  A medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  While the Veteran was provided a VA examination in October 2010, that examiner found that despite the Veteran's in-service diagnosis of asthma, he did not currently have asthma.  However, based on the Veteran's testimony, his asthma has either returned or worsened since the October 2010 VA examination, at which time he reported he was not using an inhaler and was not having any asthma attacks.  Accordingly, after the collection of all identified relevant treatment records, a new VA examination should be conducted and an additional etiology opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for any outstanding private medical records pertinent to treatment for asthma.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's Newnan VA clinic treatment records and associate them with the record.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3.  Then, schedule the Veteran for an examination with an medical doctor for asthma.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of such a finding.  The examiner should provide all findings, along with a complete rationale for the opinions, in the examination report.  In providing the opinions the examiner must consider the Veteran's lay statements, including the April 2016 hearing testimony, and any previous diagnoses of asthma documented in the treatment records.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has asthma or has had asthma at any time during the pendency of this claim.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) any asthma is caused by, incurred in, or related to any incident of active duty service, to include notations of exercise-induced asthma and exercise bronchospasm.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

